UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6342



SAVINO BRAXTON,

                                            Plaintiff - Appellant,

          versus


SHERRY ROBINSON BAILEY, Assistant State’s
Attorney, in her individual and official ca-
pacity; VERNON S. SKUHR, Maryland Division of
Parole Warrant Officer, in his individual and
official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-188-JFM)


Submitted:   July 2, 1998                  Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 1998). We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. Braxton v. Bailey, No. CA-

98-188-JFM (D. Md. Jan. 29, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2